Order entered March 7, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00653-CR
                                      No. 05-13-00655-CR

                        JESUS ANTONIO DESANTIAGO, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                   Trial Court Cause Nos. 401-83076-2011, 401-80377-2011

                                            ORDER
       The Court REINSTATES the appeals.

       On January 14, 2014, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeals; (2) appellant is indigent and represented by court-appointed counsel Samuel

Rosenstein; and (3) counsel’s explanation for the delay in filing appellant’s brief is his workload,

a computer breakdown, and illness. Because we have not yet received appellant’s brief, we DO

NOT ADOPT the finding that it would be filed by February 27, 2014.

       We ORDER appellant to file his brief by MARCH 31, 2014.
          We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Mark Rusch, Presiding Judge, 401st Judicial District Court; and to counsel for all

parties


                                                    /s/    DAVID EVANS
                                                           JUSTICE